MEMORANDUM OPINION

                                     No. 04-08-00610-CR

                          Patricia LEOS a/k/a Patricia Leos Martinez,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee


                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2002-CR-8105
                           Honorable Mary Roman, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 17, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing her notice of

appeal. The motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).




                                                    PER CURIAM

DO NOT PUBLISH